Locher, J.
This appeal presents two issues: (1) whether the trial court erred by granting declaratory judgment and injunctive relief for appellees; and (2) whether the trial court erred by overruling appellants’ motion for joinder.

I.

Appellants argue that the trial court usurped the authority of the local school board and improperly entered a declaratory judgment in favor of appellees. We disagree.
R. C. 2721.03 permits a court to issue a declaratory judgment regarding “rights, status, or other legal relations” under a statute. Boards of education must function within the limited powers granted to them by statute. See Schwing v. McClure (1929), 120 Ohio St. 335; Verberg v. Bd. of Edn. (1939), 135 Ohio St. 246. The trial court reviewed the rights of appellees to receive school transportation for their children under R. C. Chapter 3327, the “Fair Busing Law.” R. C. 3327.01 provides, in pertinent part:
“In all city, exempted village, and local school districts where resident school pupils in grades kindergarten through eight live more than two miles from the school for which the state board of education prescribes minimum standards pursuant to division (D) of section 3301.07 of the Revised Code and to which they are assigned by the board of education of the district of residence or to and from the non-public school which they attend the board of education shall provide transportation for such pupils to and from such school except when, in the judgment of such board, confirmed by the state board of education, such transportation is unnecessary or unreasonable.” (Emphasis added.)1
Under R. C. 3327.01, therefore, transportation is the rule and payment is the exception.2 The local school board may not *417make this judgment unilaterally. Rather, R. C. 3327.01 requires that the State Board of Education confirm the decision to make payment in lieu of transportation.3
In this case, the local school board did not receive a confirmation from the state board.4 Having failed to do so, the local board did not satisfy one of the conditions for payment in lieu of transportation. Likewise, the trial court found that the other requirements for payment in lieu of transportation had not been met: “Plaintiffs live in homes along the present bus routes; the statutory time, distance, accreditation, and nondiscriminatory conditions have been satisfied by Plaintiffs. The School Board * * * cannot be excused from providing busing to the Plaintiffs since the facts herein demonstrate that it is not impractical nor impracticable to provide busing to Plaintiff-children. The School Board’s decision not to bus the children does not fall within the exceptions allowed by law.”
The Court of Appeals unanimously affirmed the trial court’s factual finding as being supported by the manifest weight of the evidence. In accordance with R. C. 2505.31, we will not weigh the evidence. See G.S.T. v. Avon Lake (1976), 48 *418Ohio St. 2d 63, fn. 2, at page 65; State, ex rel. Pomeroy, v. Webber (1965), 2 Ohio St. 2d 84, 85-86.
Accordingly, we hold that the Court of Appeals correctly affirmed the trial court’s granting of a declaratory judgment and injunction in favor of appellees.

II.

Appellants argue that the trial court erred by refusing to join the parents of children residing in the Berlin-Milan School District and attending other non-public schools. We disagree.5
Civ. R. 19(A) provides, in pertinent part: “A person who is subject to service of process shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among the parties * * * .”6 We agree with the Court of Appeals that the trial court could (and did) fashion “a complete and appropriate remedy among those already [a] party.” Transportation to and from the other schools would provide unique problems. The parents of children attending these other schools, therefore, were not necessary to provide relief in this case.
Accordingly, we affirm the judgment of the Court of Appeals.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Sweeney and Patton, JJ., concur.
Holmes, J., concurs in the judgment.
Krupansky, J., dissents.
Patton, J., of the Eighth Appellate District, sitting for C. Brown, J.

 This ground for providing students with transportation clearly differs from the constitutional basis found in Swann v. Chartotte-Mecklenburg Bd. of Edn. (1971), 402 U. S. 1, and its progeny.


 Contrary to appellants’ first proposition of law, this preference for transporta*417tion may extend beyond school district boundaries. R. C. 3327.01 requires that the board of education for the local school district provide transportation “to and from the non-public school which * * * [the students] attend * * * .” The General Assembly did not limit this requirement to intra-district transportation.


 Similarly, R. C. 3327.02 provides, in pertinent part:
“If the board of education of a local school district deems the transportation, required under any law, of certain children to school by school conveyances impracticable and if it is unable to secure a reasonable offer for the transportation of such children the local board shall so report to the county board. If the county board deems such transportation by school conveyance practicable or the offers reasonable it shall so inform the local board and transportation shall be provided by such local board. If the county board agrees with the view of the local board it is compliance with section 3327.01 of the Revised Code, by such local board if such board agrees to pay the parent or other person in charge of the child for the transportation of such child to school at a rate determined for the particular case by the local board for each day of actual transportation.” (Emphasis added.)
The record does not reflect any report to or response from the county board.


 The local school board passed a resolution regarding its decision to make payment in lieu of transportation in compliance with Ohio Adm. Code 3301-83-01. Appellants argue, without authority, that this resolution satisfies the statutory requirement for confirmation. We reject this conclusion, however, because neither R. C. 3327.01 nor Ohio Adm. Code 3301-83-01, on their face, suggests this result.


 Appellants argue that the State Board of Education should be a party to this action. Appellants’ written motion in the trial court merely requested joinder of the parents of children attending other non-public schools. Therefore, we need not review this issue. See, e.g., State v. Draggo (1981), 65 Ohio St. 2d 88, 93.


 The record does not indicate that the parents, whom appellants wished to join, affirmatively asserted a claim. Therefore, Civ. R. 19(A)(2) could not serve as a basis for requiring joinder.